DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 2003/0192377 A1).
Ford teaches (See fig. 1, reproduced below):
1. 	Assembly (10) for measuring a leakage in a drinking water supply system, 
with a backflow preventer (comprising a piston/ball 30 and a biasing spring 31), 
wherein the backflow preventer (30-31) is opened if there is a pressure drop caused by drinking water consumption downstream (at an outlet 12) of the backflow preventer (30-31) as viewed in a flow direction of the drinking water (since the pressure drop enables water pressure upstream at an inlet 11 to overcome a biasing force of the spring 31 on the piston/ball 30, thereby opening the backflow preventer 30-31 to allow water to flow in from the inlet 11 through the backflow preventer 30-31 and out of the outlet 12; Par. 0016),
wherein the backflow preventer (30-31) is closed if there is no pressure drop caused by drinking water consumption downstream of the backflow preventer (30-31) as viewed in the flow direction of the drinking water (since no pressure drop doesn’t enable the water pressure upstream to overcome the biasing force of the spring 31 on the piston/ball 30, thereby closing the backflow preventer 30-31 to prevent water from flowing in from the inlet 11 through the backflow preventer 30-31; Par. 0016), 
with a volume flow meter (33, 34, 35) connected in parallel to the backflow preventer (30-31) and via which, if the backflow preventer (30-31) is closed, a leakage flow of drinking water caused by a 
wherein the volume flow meter (33, 34, 35) is integrated into a bypass (32) to the backflow preventer (as seen in fig. 1; Pars. 0023-0035).

    PNG
    media_image1.png
    1240
    867
    media_image1.png
    Greyscale

5. 	Assembly according to claim 1, characterized by a pressure reducer (comprising a housing, channel 17, diaphragm 25, spring 27, turn screw 28), which is arranged upstream of the backflow preventer (30-31) as viewed in the flow direction of the drinking water (the pressure reducer reduces/regulates water pressure downstream of the backflow preventer 30-31, as seen in fig. 1; Par. 0020-0021).

the pressure reducer has a housing (shown in fig. 1 above) with an inlet (11), with an outlet (12), with an upstream pressure zone coupled to the inlet (11), and a downstream pressure zone coupled to the outlet 12 (the two pressure zones exist due to a pressure drop across the backflow preventer 30-31),
the pressure reducer has a valve insert (20, 21, 22) that is accommodated in the housing and, in the closed state (where the valve insert having a valve gasket 20 sealing against a valve seat 21), separates the upstream pressure zone from the downstream pressure zone and, in the open state (where the valve insert having the valve gasket 20 not sealing against the valve seat 21), connects the upstream pressure zone and the downstream pressure zone (Pars. 0020-0021),
the backflow preventer (30-31) is integrated into the area of the downstream pressure zone and/or of the outlet (12) of the housing of the pressure reducer (as seen in fig. 1),
the bypass (32), into which the volume flow meter (33, 34, 35) is integrated, is formed by the housing of the pressure reducer (as seen in fig. 1). 

7. 	Assembly according to claim 6, characterized in that
an upstream, relative to the volume flow meter (33, 34, 35), section of the bypass (32) of the housing is formed (as seen in fig. 1),
a downstream, in relation to the volume flow meter (33, 34, 35), section of the bypass (32) of the housing is formed (as seen in fig. 1),
between the upstream section of the bypass (32) and the downstream section of the bypass (32), a recess (in which a spring 33 and a ball 34 are positioned), in which the volume flow meter (33, 34, 35) is positioned, is formed in the housing (as seen in fig. 1),
a flow channel (in which the spring 33 and the ball 34 are positioned) of the volume flow meter (33, 34, 35) communicates with the upstream section and the downstream section of the bypass 32 (as seen in fig. 1).


Pressure reducer (10), 
with a housing (shown in fig. 1 above), which has an inlet (11), with an outlet (12), an upstream pressure zone coupled to the inlet (11), and a downstream pressure zone coupled to the outlet 12 (the two pressure zones exist due to a pressure drop across the backflow preventer 30-31), 
with a valve insert (20, 21, 22) that is accommodated in the housing and that, in the closed state (where the valve insert having a valve gasket 20 sealing against a valve seat 21), separates the upstream pressure zone from the downstream pressure zone and, in the open state (where the valve insert having the valve gasket 20 not sealing against the valve seat 21), connects the upstream pressure zone and the downstream pressure zone (Pars. 0020-0021), 
with a backflow preventer (30-31) that is integrated into the pressure reducer (10) in the area of the downstream pressure zone and/or of the outlet (12) of the housing, wherein the backflow preventer (30-31) is opened if there is a pressure drop downstream of the backflow preventer caused by drinking water consumption, wherein the backflow preventer (30-31) is closed if there is no pressure drop caused by drinking water consumption downstream of the backflow preventer 30-31 (as discussed above in claim 1), 
with a volume flow meter (33-36) connected in parallel to the backflow preventer (30-31) and via which, if the backflow preventer (30-31) is closed, a leakage flow of drinking water caused by a leakage in the drinking water supply system downstream of the backflow preventer (30-31) can be routed (as discussed above in claim 1), 
wherein the volume flow meter (33, 34, 35) is integrated into a bypass (32) to the backflow preventer (30-31), is formed by the housing of the pressure reducer 10 (as seen in fig. 1).

9 (having essentially equivalent subject matters of claim 7).
Pressure reducer according to claim 8, characterized in that 

between the upstream section of the bypass (32) and the downstream section of the bypass (32), a recess (in which a spring 33 and a ball 34 are positioned), in which the volume flow meter (33, 34, 35) is positioned, is formed in the housing (as seen in fig. 1),
a flow channel (in which the spring 33 and the ball 34 are positioned) of the volume flow meter (33, 34, 35) communicates with the upstream section  and the downstream section of the bypass 32 (as seen in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ford.
2. 	Ford teaches the assembly according to claim 1, but is silent about:  the volume flow meter (33, 34, 35) is designed for a measuring range of between 0.1 mL/min and 20 mL/min.
Ford however teaches the volume flow meter (33, 34, 35) is designed for a measuring range of less than 0.5 gallons/min (= a measuring range of less than 1890 mL/min; Par.0024), which includes a measuring range of between 0.1 mL/min and 20 mL/min.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to anticipate the volume flow meter (33, 34, 35) designed for a measuring range of between 0.1 mL/min and 20 mL/min (which the measuring range of less than 0.5 gallons/min includes), in order to measure a leakage in the drinking water supply system.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that Ford teaching may be applied to measure a leakage of any size in any drinking water supply system by experimentally optimizing sizes/capabilities of the backflow preventer, volume flow meter, bypass, etc. (which are already known structures).
Therefore, it would also have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to experimentally optimizing sizes/capabilities of the backflow preventer, volume flow meter, bypass, etc. to arrive at the volume flow meter (33, 34, 35) being designed for a measuring range of between 0.1 mL/min and 20 mL/min (or of any other range), in order to measure a leakage of a desired size in the drinking water supply system, for example.  Also, it’s important to note that such volume flow meter for the measuring range of between 0.1 mL/min and 20 mL/min is known and commercially available (See application specification paragraph 0027).  A use of such volume flow meter to measure a water volume flow in Ford, or in any other assembly, would merely be an unpatentable intended use. 
Furthermore, similar to Ford, US 5,568,825 to Faulk, for example, teaches all the recited structures of claim 1, wherein a volume flow meter 36 (Fig. 2, reproduced below) is designed for a measuring a water volume flow as low as 0.05 ounces per second (= 88.72 mL/min; Col. 4, line 27).  The measurable volume flow of 0.05 ounces per second (= 88.72 mL/min, or of any other volume) is unpatentable for the same reason discussed above.  That is, with regard to the measurable volume flow, Faulk is unpatentable over Ford or the present invention, and vice versa.

    PNG
    media_image2.png
    412
    868
    media_image2.png
    Greyscale


However, similar to discussion above in claim 2, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that Ford teaching may be applied to measure a leakage of any size in a drinking water supply system by experimentally optimizing sizes/capabilities of the backflow preventer, volume flow meter, bypass, etc. (which are already known structures).
Therefore, it would also have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to experimentally optimizing sizes/capabilities of the backflow preventer, volume flow meter, bypass, etc. to arrive at the volume flow meter (33, 34, 35) having a flow channel with a flow cross-section of between 2 mm and 4 mm (or any other size), in order to measure a leakage of a desired size in the drinking water supply system, for example.
Further, as discussed above in claim 2, Faulk, for example, also teaches all the recited structures of claim 1, wherein the volume flow meter (36) has a flow channel (35) with a flow cross-section of ¼ inch (= 4.23mm; Col. 2, line 60).  The flow cross-section of ¼ inch (or of any other size) is unpatentable for the same reason discussed above.

4. 	Ford teaches the assembly according to claim 1, but is silent about:  the bypass (32), into which the volume flow meter (33, 34, 35) is integrated, has a flow cross-section of between 2 mm and 4 mm, viz., a flow cross-section designed for a flow cross-section of the volume flow meter (33, 34, 35).
However, as discussed above in claim 2 and/or 3, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 10, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “the volume flow meter (13) can be inserted into a single defined position into the recess (22) of the housing without tools, and can be covered by a cover (26).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 9, 2022